 JMC TRANSPORT545JMC Transport, Inc. and Lemuel Marina. Case 9-CA-1769428 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 February 1983 Administrative Law JudgeBurton S Kolko issued the attached decision TheRespondent filed exceptions and a supporting briefand the General Counsel filed an answering brief 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, JMC Transport, Inc, Jeffersonville, Indi-ana, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1 Insert the following as paragraphs 1(a) and(b)"1 Cease and desist from1 The Respondent has requested oral argument The request is deniedas the record, exceptions, and bnefs adequately present the issues and thepositions of the parties2 The Respondent has excepted to some of the judge's credibility find-ings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's conclusion that the Respondent violated Sec8(a)(1) by discharging employee Lemuel Manna, we find that Manna engaged in actual•not implied•concerted activity and was dischargedtherefor In finding Marina's activities concerted, we rely on the meetingthat Manna and his co dnver, Terry Cathey, had with Thomas Denman,the Respondent s operations manager, to complain jointly about a changein the way wage payments were calculated, a matter of past practice regarding a term and condition of employment This meeting establishesthe concerted nature of Manna s actions as well as the Respondent sknowledge that this complaint was concerted Thus, although the 3 No-vember exchange between Manna and Denman•occurring 2 days beforeManna's discharge•was tnggered by Marina's complaint regarding apayment discrepancy in his own paycheck, this confrontation grew out ofthe earlier concerted complaint regarding the same subject matter, 1 ethe change in the pay structure Accordingly, Manna's pay protests werea continuation of protected concerted activity and, for the reasons setforth by the judge, we find that those protests caused his discharge CfMeyers Industries, 268 NLRB 493 (1984)Member Hunter notes that in some circumstances activity which relates back to concerted activity may be too remote to retain its concertednature Here, only a month had elapsed since Manna had concertedlycomplained with his co-dnver of the adjustment in wage payments"(a) Discharging employees because they protestchanges in the terms and conditions of employmentor engage in other protected concerted activities"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act"2 Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs"(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder"3 Substitute the attached notice for that of theadministrative law judgeCHAIRMAN DOTSON, dissentingI do not agree with my colleagues' conclusionthat Lemuel Marina engaged in concerted activitywhen he individually complained to managementthat his check did not include an unloading pay-ment to which he felt entitled A review of thebackground of this dispute will help to put theissue into focus In September Marina discoveredthat the Respondent had changed its policy regard-ing unloading payments Under the new policy,drivers would not be paid for unloading palletizedgoods Marina confronted his supervisor, Denman,to protest the change and was told that the previ-ous payments had not been authorizedAt some point in early October, Marina and hisco-driver, Cathey, had a meeting with Denman onyet another issue•to verify the rumor that theCompany had reduced the percentage the employ-ees were being paid on gross revenues On 3 No-vember, a month later, Marina angrily confrontedDenman about an entirely different issue, i e, an al-leged shortage in his paycheck resulting from theCompany's nonpayment for his unloading of a pal-letized load He was discharged 2 days laterAlthough Marina may have been discharged forcomplaining, in my view he was certainly not dis-charged for complaining concertedly The majorityfinds that the 3 November encounter with Denman"grew out of' the earlier meeting attended by bothMarina and Cathey This incantation merely blursthe issue and serves to conceal the fact that there isno evidence to support the view that the 3 Novem-ber complaint involved concerted activity It is sig-nificant that there is no evidence showing thatCathey and Marina agreed between themselves topursue the subject matter further Furthermore,during the discharge- triggering incident, Marina272 NLRB No 86 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade no reference to his earlier concerted activitywhich had as its basis an entirely different concern,which was a complaint over a reduction in the rev-enue percentage to which drivers were entitled 1The 3 November complaint did not involve thepercentage-cut issue but was a repetition of Mari-na's original complaint regarding nonreceipt ofpayment for unloading commodities at the time ofdelivery to the consignee For these reasons I donot find that Marina was discharged for complain-ing concertedly1 Contrary to my colleagues, I do not view the complaints as stemming from the same ongin Although both complaints onginated from apay discrepancy based on a changed compensation policy, the dischargetnggenng complaint was based on a change in unloading payments andthe concerted complaint was based on a reduction in the percentage dnvers were paid on the gross revenue of a tnpAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discharge employees because oftheir protected concerted activitiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Lemuel Marina immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interestWE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any wayJMC TRANSPORT, INCDECISIONBURTON S Kouco, Administrative Law JudgeLemuel Marina, a driver for the Respondent, was dis-charged for having beer in his truck Alleging that thiswas a pretext, the General Counsel seeks a finding thatMarina was discharged for his union or other protectedconcerted activities I grant the General Counsel's re-questThe DischargeMarina's discharge occurred on November 5, 1981, 2days after beer allegedly was found in his truck Thesupposed discovery of beer is a bizzare episode that goesto the heart of this case and affects its resolutionOn the afternoon of November 3, Marina pulled intoRespondent's terminal while en route to Columbus,Ohio, from Greenville, Kentucky, with the rest of a loadthat he had picked up in California He parked his rignear the mechanic shop to offload some dead batteriesthat had been replaced while he was en route Afterleaving the compound, he returned later in the day topick up his paycheck for a previous run to CaliforniaNoting that the paycheck omitted an unloading fee thathe thought was due him, Marina angrily confronted TomDenman (operations manager) and Deanna Owens (gen-eral manager) and, unsatisfied, left the premisesAt 5 p m the shop mechanic "J R" Denman movedMarina's rig to the parking lot He testified that the driv-er's door would lock only from the inside, which re-quired him to leave by the passenger's door and lock itfrom the outside As he was changing positions and leav-ing, he testified he saw beer cans (Colt 45) under the pas-senger's seat Two cans remained affixed to a plastic six-pack tie, and several pulled tabs were strewn about thecab J R locked the truck, put the keys in the office, andwent home with his uncle Tom DenmanThe rest of Marina's load was due in Columbus thenext day Late that evening, Marina returned to the ter-minal to complete his delivery Finding the truck locked,Marina drove to a nearby truckstop and called TomDenman at home, after first calling Respondent's dis-patcher, Hayes Marina reached Tom Denman at ap-proximately 10 p m and told him that he was at the ter-minal but could not get into his tractor because it waslocked Tom Denman told Marina he would come to theterminal and attempt to locate the keys so Marina couldmake his delivery Marina responded by saying that hewould be waiting for DenmanTom Denman, described by J R Denman as a "nerv-ous" type of person, took Marina's last comment as athreat After telephoning Deanna Owens, he telephonedJ R and requested that J R accompany him there Hestated that the request was because Marina had soundedhostile on the telephone and possibly was intoxicated or JMC TRANSPORT547drugged J R then told Denman about the beer he hadseen when locking Marina's truck Denman next calledRespondent's security contractor, Ernie Keck, and ar-ranged for Keck to be picked up by the two Denmans enroute to the terminalThey arrived about 11 50 p m, found the area secure,but did not find Marina After waiting for another one-half hour, they left Keck was driven to his car and re-turned to Respondent, where he stayed until 7 a m,when Owens arrivedKeck told Owens why he was there, including thatwhen the Denmans and he had unlocked Marina's truckwhile waiting for Marina, they had seen the beer thatJ R had seen earlier Owens, in turn, related these eventsto Broaddus, Respondent's president, when he arrivedlater Broaddus thought that Marina should be terminat-ed, but said that Tom Denman should be consulted firstMoreover, since Denman had locked Marina's keys in hisdesk drawer the previous midnight, access to the truckawaited Denman's presence Denman did not arrive untilmid-day, whereupon he, Owens, dispatcher Tom Hayes,and Shop Foreman Bill Sanders went out to inspect thetruck In Owens' words, "It was immaculate" There wasno beer Tom Denman, nevertheless, advised Owens toterminate Marina for having beer in his truck ButMarina was not there, and Broaddus had left because hisson had just been in a car accident So Broaddus andOwens did not meet with Marina until the next day, No-vember 5When they did, 'Broaddus asked Marina why he hadbeer in his tractor when he knew it was against companypolicy Marina's heated response was "What beer? Showme the beer" Asking whether he was being terminated,Marina was told by Broaddus that he was, whereuponMarina called those present "a bunch of lying bastards"and left The remainder of Manna's load was dispatchedto Columbus that day, after the consignee was notifiedon the 4th that delivery would lie a day lateFrom this we are asked by Respondent to believe thatMarina was discharged either because he violated com-pany rules (and D 0 T regulations) by having beer in histractor, or for having violated company rules by failingto make a scheduled deliveryThe beer episode is incredible J R Denman and ErnieKeck testified that they saw two unopened Colt 45 beercans in Marina's locked tractor just before midnight onNovember 3 1 They also testified that Tom Denmanlocked the keys to the locked truck in his desk drawer,and J R testified that Tom Denman (and he) did not getto work until almost 12 hours later because TomDenman needed a new muffler on his car and had it puton during the morning of November 4th When he ar-rived, Tom Denman, Deanna Owens, Broaddus, andothers trooped out to the truck with the keys from Den-•man's desk The tractor was opened and, after a thor-ough search, was found to be either "immaculate," in thewords of Deanna Owens, or to contain "a bunch of pa-perwork, an overfilled ash tray, a cola can in the bunk,and a bunch of stereo tapes" according to Shop Foreman1 And of course, J R testified that he had seen it at 5 p m that samedaySanders No wonder Marina's incredulous response tothe accusation made to him 24 hours later was "Whatbeer'?"Respondent deals with this missing beer with a maxi-mum of five words in its brief "The beer had been re-moved" How the beer was removed is left to my imagi-nation, which balks at this implied invitation Was it re-moved during the night, when Keck stood guard from 1to 7 a m, and the building and Denman's desk werelocked then? Or was it during Keck's absence while hewas being driven by the Denman's to get his car? Thekeys were still locked in Denman's desk until almostnoon, when J R says they arrived So who took thebeer? On this record, nobody It was never there to betaken, or so I conclude having observed J R and Kecktestify that it wasVery helpful testimony on this question could havecome from Tom Denman, the operations manager, andthe one who, as Sanders credibly testified, said to alleven after no beer was found "He had beer in his truckand we're going to have to fire him" By the time of thehearing, September 1982, Denman was no longer in Re-spondent's employ, having left under what counsel repre-sented were not hostile circumstances Yet Denman didnot appear Indeed, he seems to have twice evaded Re-spondent's attempts to subpoena him Without his testi-mony and my observation of his demeanor in giving it,and in view of my finding of the lack of credibilty in thetestimony of J R and Keck that the beer was there, Ifind no record support for Respondent's claim thatMarina was discharged for possessing beer in his tractorBroaddus and Owens both believed Keck and TomDenman that there was beer in Marina's truck, andBroadddus discharged Manna on the basis of that beliefBut an employer's good-faith belief that the misconductoccurred is not a defense to such discharge if it is shownthat the misconduct never occurred, NLRB v Burn up &Sims, 379 U S 21 (1964), which I have found to be thecase See Co-Con, Inc , 238 NLRB 283, 288 (1978), ClasseRibbon Co, 227 NLRB 406 (1976), and, regarding theGeneral Counsel's burden of proof when the employerestablishes his honest belief, Rubin Bros Footwear, 99NLRB 610 (1952), enf denied 203 F 2d 486 (5th Cir1953)Nor do I find that Marina was discharged for failingto make a scheduled delivery For this Respondent relieson the J R and Keck testimony that Marina did notshow up at the terminal on the night of November 3 toget the keys to the locked truck in order to complete hisrun But Marina had been there, as he credibly testified,and finding the truck locked called dispatcher Hayes forthe keys and then, at Hayes' request, called DenmanThat was somewhere between 9-10 p m, although nei-ther Hayes nor Marina could be sure Yet, according toKeck's report, R Exh 8, he and the Denmans did notreach the terminal until 11 50 p m 2 By this time, accord-2 J R testified that It was 11 35 pm but he was not sure Keck, too,testified as to 11 35 p m, but I find the report he gave to Deanna Owensat 7 a m the next day the more credible evidence of the arrival time 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to Marina, he was back home watching what wasleft on a rerun of "Saturday Night Live," since he hadwaited until between 11 30-11 45 and then gone homeThus, Marina and Keck/Denmans missed each other byminutesBut Respondent faults Marina for not "bother[ing] toagain call Denman about the keys or the late delivery toColumbus " (Br at 13 ) In this it is somewhat aided byMarina's attitude, which was portrayed in the followingcross-examinationQAll right How long would you estimate youwere at the terminal, Mr Marina?A Between the hours of 9•say 9 00 or 9 30 until11 45QBut it never occurred to you during any ofthat time to call to see if Mr Denman were on hisway?A NoQHow about when you got home, did you callhim?A NoQDid you just not care?A Yes, sir That's basically, that's what _ hap-pened I didn't•I weren't no more concerned aboutit because he had more than ample time to comefrom his house to J M C Terminal and give me thekeys to the truck And company policy had statedthe way it were, all of this never would have hap-pened in the first place 3From this Respondent proffers the conclusion that"[l]n failing to make the scheduled delivery, Marina vio-lated the JMC company policy [which] requireddrivers to advise the office when they cannot meet theirdelivery schedules "(Br at 13 )But it strikes me that Marina did make a reasonableeffort to resume delivery of his load He went to the ter-minal to start out in time to arrive in Columbus for amorning delivery on the due date of November 4 4 Find-ing his truck locked, he called the dispatcher, who toldhim to call the operations manager, which he did Hewaited vainly at the terminal for at least 90 minutes forthe operations manager to make a 30 minute drive to theterminal, after which he went home He then reported tothe terminal the next morning, but was told by Owensthat Denman had his keys and was not there Thus, Iconclude, in the words of the General Counsel, whichaptly sum up my own deep skepticism of Respondent'scase, that "by its own actions, Respondent was responsi-ble for preventing Marina from completing the deliveryThe very fact that Respondent claims that Marina's fail-ure to deliver the load was grounds for termination is a3 Tr 118-1194 There is no Issue whether Manna acted properly in leaving the terminal when he brought his truck in earlier in the afternoon and not resummg his delivery until after the terminal had closed for the day Re-spondent's dispatcher had approved the terminal stop while Manna wasen route to Columbus from Greenville, Kentucky, and this was the firsttime Manna had brought a truck into the terminal while en route to aconsignee The load was not due in to Columbus until the next morning,and the distance takes only 4 hours to traversespecious argument which raises a serious question con-cerning the veracity of its witnesses" (Br at 13)Indeed, in view of the beer debacle, Respondent'swhole case is suspect The General Counsel is guilty ofgross understatement in observing that "it is highly suspi-cious that only Respondent's witnesses saw the allegedbeer and those same cans subsequently disappeared froma locked truck parked on Respondent's property" Br at12 Respondent's explanations of why it dischargedMarina are pretextual The real question is, for what arethey pretextual? To that we now turnProtected ActivitiesThe central issue is what was Respondent's real reasonfor discharging Marina, for if it was because Marina wasengaging in union or other protected concerted activi-ties, then his discharge would violate Section 8(a)(3)and/or Section 8(a)(1) of the Act1 Union activitiesWhether Marina was passing out union authorizationcards on November 5 before or after he was terminatedthat afternoon is in dispute Marina testified that on themorning of November 5 he went to the union hall andmet with a representative of Teamsters Local 89 5 Hesigned an authorization card and took some as he left forthe terminal On the way there he obtained the signatureof Philip McCormick, another employee, whom Marinamet at a truckstop Marina then attempted to solicitcards from other employees at the terminal One wasSanders, who testified that Marina approached him thatmorning to get his signature on a card He also observedMarina soliciting signatures from other employees thatmorningTo refute this, the Respondent offered the testimonyof J R Denman, Deanna Owens, and Russell Broadduswho testified that they were present at the hearing con-cerning Marina's claim for unemployment compensationand that they heard him testify there that he did not goto the union hall until after he was terminatedNevertheless, the weight of the credible testimony isthat Marina was at the terminal passing out union cardsin the morning I rely on Sanders' corroborating testimo-ny Although he admitted being friends with Marina, histestimony impressed me as given sincerely and withoutembellishmentBut it does not follow that Marina was discharged byBroaddus later that day for that activity Broaddus wasrelying on what Tom and J R Denman and DeannaOwens had told him about the beer in Marina's tractor(Owens' information, of course, coming just from Keck'sreport) There is no evidence that Broaddus had anyknowledge at that time of Marina's union activities ofthat same day, and without that knowledge, there is nobasis for linking Marina's discharge to his union activitiesand concluding that it was discriminatory 65 His motivation for doing so will become apparent in the discussion ofhis other protected concerted activities6 Causley Pontiac v NLRB, 620 F 2d 122 (6th Cir 1980) While Respondent as a small firm may be presumed to know of the union activitiesContinued JMC TRANSPORT5492 Marina's pay protestsRespondent made changes in its payments to driversfor assisting in unloading deliveries These changes wereinstituted by Owens after she became general manager inthe summer of 1981, when she concluded that her prede-cessor was erroneously overpaying the drivers Marinatook these changes to violate the terms of payment hehad been told would exist when he was hired in May1981 He vehemently protested the pay changes after dis-covering in early fall 1981 that Respondent was nolonger paying the drivers for loading and unloading pal-letized loads and had changed the percentage of gross re-ceipts that the drivers were receiving 7 Marina initiallyspoke to Tom Denman in late September, who told himthat previous payments for these charges had been unau-thorized, hence the dismissal of the former general man-ager and treasurer Marina contacted these former em-ployees, who said that Broaddus had authorized the pay-ments that they had been making Marina then met withDenman and Owens and very angrily and violentlyargued that Respondent owed him additional unloadingcharges Keck, Respondent's security contractor, wascalled to stand by He testified that "they were arguingover the payroll There was beating of fists on the desk,there was considerable yelling going on MrMarina was [shouting] 'You mother-fuckers are rippingus off You're not paying us right " (Tr 335)This scene was repeated on the afternoon of Novem-ber 3 After Marina unloaded the batteries he had re-placed while en route from California, he left his rig toget his paycheck for a previous run He found that hehad not been paid for unloading, which he felt he wasdue He confronted Owens and Denman and "sort ofwent to piecesQ Well, what do you mean you sort of went topieces? We assume that's not literally, what do youmean?A I was highly upset because J M C Transportor J M C Transport personnel, say their bosses orwhatever you want to call them, was trying not topay•trying to get out of•say renege on paying us,for stuff that we had been paid to do And I wastotally against itQ What did you do when you sort of went topieces?A Got angryof its employees, Galar Industries, 239 NLRB 28 (1978), there was insuffi-cient time between Marina's card solicitations and his discharge to pre-sume, without more, that Broaddus knew of It He credibly testified thathe did not know7 The percentage change was a revision in the pay formula to accountfor the fuel surcharge that the ICC was requiring be an integral part ofthe carrier's tariff charge to customers While the percentage figure fordnver pay was reduced, the base the percentage was applied to washigher, resulting, as Owens credibly testified, in a slight benefit to thedriversThe loading policy was tightened so that drivers were paid a premiumfor loading or unloading a floor load, not a load that was on pallets (thepremise apparently being that the drivers did not have to assist a warehouseman using a forklift to remove pallets from the trailer, whereas theydid when dealing with a load piled on the trailer's floor)QWhat did you do?A What did I do?QYeah, what did you do?A Oh, I got into an argument I lost self-controlQAll right, what did you•A I started arguing with Mr DenmanQWhat did you say?A About not paying us for unloading the loadQWhat did you say?A I told him that I was tired of them trying tocheat or take away all of the benefits that this com-pany had promised us and that every time it seemedthat when we go out, come back in [sic], they eithergoing to cut this or they're not doing this or•andthat I was tired of it, that I wanted to be paid in theway that was promised to me by Mr Schweitzerwhen I first began to work for the CompanyI told Mr Denman that I was tired of themscrewing me or fucking me out of my moneyThat's about the extent of what it was (Tr 97-100,102)Respondent has two things to say about these out-bursts The first is that Marina was acting for himself,and thus, his protests about the new pay arrangement didnot constitute protected activity Second, Respondentargues that Marina's discharge should be excused be-cause of Marina's rank insubordinationThe General Counsel's view is that Marina was dis-charged for protesting about the revisions in the pay pro-cedures, that his protest was concerted activity that isprotected by the Act, and that Marina's insubordinationdoes not excuse RespondentProtected concerted activityThe test of the United States Court of Appeals for theSixth Circuit was stated a[F]or individual action to be deemed concertedaction it must be shown that the individual in factwas acting on behalf of, or as a representative of,other employees rather than acting for the benefitof other employees only in a theoretical senseThe Board's test, however, allows for what the SixthCircuit Court would probably deem "a theoreticalsense", for the Board has stated, in the above ARO, Inccase, which the court refused to enforce, that "[e]ven in-dividual protest [that] redounds to the group's benefit isprotected concerted activity," 227 NLRB 243, 244,citing Hugh H Wilson Corp, 171 NLRB 1040, 1046(1968), enfd 414 P 2e1,145 (3d Cir 1969) 9 The Court ofAppeals for the Seventh Circuit would likely reject this,since it prefers "activity for the purpose of inducingor preparing for group action to correct a grievance or acomplaint" over the mere "public venting of a personalgrievance, even a grievance shared by others ""8 ARO Inc v NLRB, 596 F 2d 713, 717 (6th Or 1979)9 A similar rationale was expressed most recently in W C ElectricalCo 262 NLRB 557 (1982)'† Pe/ton Casteel Inc v NLRB, 627 F 2d 23 (7th Or 1980) 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe "tightening up" of drivers' pay by Deanna Owenswhen she became General Manager was an act that af-fected all the drivers and was a concern of most Sanderscredibly testified that practically every driver, includingMarina, had talked to him in the garage about thesechanges Their concern is borne out by Owens, who tes-tified that between 12-20 drivers commented in writingon the revisions when they signed acknowledgementsthat they had seen and read the policy changes AndMarina knew that he was not the only driver who wasbothered by the changes, for as he testified, credibly,that he had not only discussed them only with his co-driver Cathey (they were considered by Respondent as aCalifornia "team"), but Cathey and he met with TomDenman in late September or early October to complainabout the drop in the percentage of trip revenues thatthe drivers were receiving Moreover, he and five or sixother drivers discussed these changes during this periodThe upshot is that in the several meetings and confron-tations that Marina had with Tom Denman, he was pro-testing a discontinuance of a past practice concerning aterm and condition of employment that affected all em-ployees And in doing so at least once with Cathey, whocorroborated Marina's testimony that he went withMarina to complain to Denman about the lower percent-age of revenues they were receiving, Marina's activityfell within the protection afforded by Section 7 of theAct to concerted activity concerning a term and condi-tion of employment " See Timet v NLRB, 671 F 2d 973(6th Cir 1982)InsubordinationNor does Marina's insolence cause him to lose theAct's protection, as Respondent belatedly would have itFor Marina was not disharged for pounding desks orcursing, not until Respondent's brief was filed on De-cember 13, 1982, is that reason given for his dischargeThis post hoc rationalization will not suffice, eventhough Marina's extremely intemperate outbursts gaveRespondent ample grounds to discharge Marina Butthese were tolerated at the time, perhaps because, as theGeneral Counsel suggests, "it is not uncommon fortruck drivers to use such language as a means of expres-sion "12 Perhaps But having countenanced Marina'scursing then, it ill becomes Respondent now to comeforward and say, with the whole "missing beer" episodeto deal with, that Marina was discharged for insubordi-nation That reason is, clearly, pretextual" To be sure, Owens, a very credible witness, explained in her testimony the valid business reasons for changing the pay practices, and gavea lucid explanation for the percentage adjustment in the drivers share ofthe revenues that to troubled Manna and Cathey when they complainedto Denman Denman s explanation was unconvincing to the two drivers,and they left angry, confused, and with the erroneous perception thattheir lower percentage cut (off a higher revenue base) worked to theirdetriment And Marina's angry confrontations with Owens and Denmanabout the lack of payment for helping to unload a palletized load were,also, due to his erroneous perception that he was due an unloading feefor such loads Thus, on the merits of the issues that he was protesting,Manna was wrong But an employee s mistaken belief about his rightsunder the terms and conditions of his employment does not invalidate theprotected nature of concerted activity involving those nghts Cf FirchBaking Co, 232 NLRB 772 (1977)" Br at 8CONCLUSIONS OF LAW1 By discharging Lemuel Marina because he protestedchanges in pay practices and rates, Respondent has vio-lated Section 8(a)(1) of the Act2 The unfair labor practice described above affectscommerce within the meaning of Section 2(6) and (7) ofthe Act i3On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, JMC Transport, Inc , Jeffersonville,Indiana, its officers, agents, successors, and assigns, shall1 Cease and desist from discharging employees be-cause they protest changes in the terms and conditions ofemployment or engage in other protected concerted ac-tivities2 Take the following affirmative action designed to ef-fectuate the policies of the Act(a)Offer Lemuel Marina immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent job,15 without prejudice to hisseniority or other rights and privileges previously en-joyed, and make him whole for any loss of earnings suf-fered as a result of the discrimination against him 16(b)Expunge from its files any reference to the dis-charge of Lemuel Marina on November 5, 1981, andnotify him in writing that this has been done and thatevidence of this unlawful discharge will not be used as abasis for future personnel actions against him(c)Post at its facility in Jeffersonville, Indiana, copiesof the attached rnitice marked "Appendix "17 Copies ofthe notice, on forms provided by the Regional Directorfor Region 9, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-i3Respondent, engaged in the interstate transportation of freight andcommodities, is a Kentucky corporation doing business in Jeffersonville,Indiana, across the Ohio River from Louisville Dunng 1982 it derivedgross revenues in excess of 550,000 in the interstate transportation offreight and commodities" If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes15 On February 1, 1982 Respondent discontinued employing driversInstead, it offered to some of its drivers the opportunity to lease equipment from the Respondent as independent contractors The record doesnot indicate how Manna would have fared under this arrangement hadhe not been discharged a determination that awaits the compliance proceeding15 Respondent shall pay to Manna a sum of money equal to what henormally would have earned as wages from the date of his disharge onNovember 5, 1981, to the date of his offer of reinstatement, less his netearnings during such period, with backpay computed as in F W Woolworth Co 90 NLRB 289 (1950), and with interest thereon as in FloridaSteel Corp, 231 NLRB 651 (1977) Respondent shall make available tothe Board upon request, all payroll and other records to facilitate checking the amount of earnings due" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board' shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board JMC TRANSPORT551ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply